

Exhibit 10.4
SEPARATION AGREEMENT AND GENERAL RELEASE
This SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) is entered into
by GREGORY S. HINDS (“Hinds”), JAGGED PEAK ENERGY INC., a Delaware corporation
(the “Company”), JAGGED PEAK ENERGY MANAGEMENT LLC, a Delaware limited liability
company (“Employer”), JAGGED PEAK ENERGY LLC (“JPE”) and JPE MANAGEMENT HOLDINGS
LLC (“Holdco”); and is effective as of the Effective Date (as defined below).
The Company, Employer, JPE, and Holdco may be referred to below as the “Company
Parties” or individually as a “Company Party.” Hinds and the Company Parties are
each referred to herein as a “Party” and collectively as the “Parties.”
Reference is made to (i) the Limited Liability Company Agreement of Holdco,
dated as of February 1, 2017 (the “Holdco Agreement”) and (ii) that certain
Executive Employment Agreement made effective as of April 1, 2013 by and between
Hinds and Employer (the “Employment Agreement”). Capitalized terms used herein
and not otherwise defined have the meaning given to such terms in the Holdco
Agreement or the Employment Agreement, as applicable.
Recitals
WHEREAS, Hinds has been employed by the Employer pursuant to the Employment
Agreement;
WHEREAS, Hinds and the Company Parties now desire to set forth the mutually
agreed terms by which the employment of Hinds by the Employer will end as of the
Separation Date (as such term is defined below); and
NOW, THEREFORE, in consideration of the promises and benefits set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the Parties, the Parties agree as follows:
Agreements
1.Separation from Employment. The Parties acknowledge and agree that Hinds has
voluntarily resigned without Good Reason (as defined in the Employment
Agreement), and the last day of Hinds’ employment with Employer was March 13,
2017 (the “Separation Date”). The Parties further acknowledge and agree that, as
of the Separation Date, Hinds resigns (a) as an officer of each Company Party
and each of their respective affiliates (as applicable), and (b) from the board
of managers, board of directors, or similar governing body of each Company Party
and each of their respective affiliates (as applicable).
2.Satisfaction of Obligations; Receipt of Leaves, Bonuses, and Other
Compensation. In entering into this Agreement, Hinds expressly acknowledges and
agrees that Hinds has received all leaves (paid and unpaid) to which Hinds was
entitled during Hinds employment and, as of the date that Hinds executes this
Agreement, Hinds has received all wages,


-1-

--------------------------------------------------------------------------------




been provided all benefits, and been paid all sums that Hinds is owed by any
Company Party as of the Separation Date; provided that within ten (10) business
days of the Separation Date Hinds shall be paid all accrued and unpaid salary
and all accrued and unused vacation time earned through the Separation Date, and
his 2016 bonus of $148,706.50, in each case, subject to standard payroll
deductions and withholdings. Hinds further acknowledges and agrees that, with
the exception of any amounts owed to Hinds pursuant to this Agreement, Hinds has
no entitlement to any further sums from the Company Parties with respect to
Hinds’ employment or the Employment Agreement, including any severance amounts,
bonuses or other compensatory payments. This Agreement extinguishes all rights,
if any, that Hinds may have, contractual or otherwise, relating to or arising
out of the Employment Agreement (except for benefits that survive termination of
his employment, such as regarding the Employer’s or other Company Party’s 401(k)
plan), as Hinds acknowledges that, in entering this Agreement, all of Employer’s
and, as applicable, each other Company Party’s obligations under the Employment
Agreement have been satisfied in full; and Hinds is not entitled to any
severance, bonus, or other sums, either now or in the future, pursuant to the
Employment Agreement; except as specified in this Section.
3.Stock of the Company; Interests in Holdco.
a.    The Company Parties each agree as follows: All common stock of the Company
owned by Hinds or the Greg & Carol Hinds Family Trust U/A, dated December 30,
2016 (the “Trust”) as of the date Hinds signs this Agreement (the “Stock”) can
be sold or otherwise transferred by Hinds or the Trust at any time or from time
to time, subject only to compliance with applicable securities laws and the
lockup agreement between Hinds, the Trust and the underwriters of the Company’s
initial public offering (the “Lockup”). After the expiration of the Lockup, the
Company will promptly provide its transfer agent all documents requested by such
transfer agent from the Company in order to remove the legend referencing the
Lockup and have a new certificate delivered to Hinds or the Trust, as
applicable, without such legend.
b.    The Company Parties each agree as follows: Effective as of the Separation
Date and notwithstanding anything to the contrary in the Holdco Agreement, Hinds
will retain Hinds’ 1,938,881 unvested Series A Units in Holdco (the “Retained
Units”). The Retained Units will continue to vest as set forth in the Holdco
Agreement notwithstanding anything to the contrary contained therein.
d.    Hinds expressly acknowledges and agrees that, other than as may be
applicable to the Stock and the Retained Units, Hinds has no right to receive
any additional equity interest in any Company Party.
4.Company Parties’ Obligations. On the express condition that Hinds does not
revoke this Agreement and in consideration of the restrictive covenants,
releases, representations and the Services (as defined below) set forth in this
Agreement:
a.    Severance. The Company Parties will pay Hinds (i) $297,413 in a lump sum
within three hundred sixty five (365) days of the Separation Date, representing
his annual salary for one year; and (ii) an amount equal to the premiums for
Hinds and Hinds’ eligible dependents to have insurance coverage equivalent to
the coverage that they have under the Company


-2-

--------------------------------------------------------------------------------




Parties’ health plans, as elected by Hinds prior to the Separation Date,
pursuant to COBRA or similar state law, for six (6) months, paid by the Company
Parties to Hinds in a lump sum within thirty (30) days of the Separation Date;
in each case, subject to standard payroll deductions and withholding
(collectively, the “Severance”).
b.    Expense Reimbursement. The Company shall pay or reimburse Hinds for up to
$5,000 of legal fees and expenses incurred in connection with the subject matter
of this Agreement.
c.    Severance: Reporting and Payment. Reporting of and withholding on the
Severance for tax purposes shall be at the discretion of the Company Parties in
conformance with applicable tax laws and the past practices of the Company
Parties. If a claim is made against any of the Company Parties for any
additional tax or withholding in connection with or arising out of the
Severance, that should have been withheld or that is a tax payable by Hinds,
Hinds shall pay any such claim within thirty (30) days of being notified by the
Company Parties of the amount owed.
d.    Late Payment. If any amounts owed by any of the Company Parties to Hinds
are not paid when due, following notice and failure to cure with fifteen (15)
days, the past due amount will incur interest at the rate of the lesser of 12%
per annum or the highest rate permitted by law, until paid in full.
5.Default by Hinds. If Hinds breaches any of the restrictive covenants,
representations, or warranties of this Agreement, and Hinds does not cure the
breach within ten (10) days after the Company gives him written notice of the
breach, and specifying the breach, then Hinds will be in default under this
Agreement and Hinds will forfeit future payments of the Severance.
6.Return of Company Parties’ Property. Hinds represents that he has, or will
within 5 business days of signing this Agreement, (a) return to the Company
Parties all property of the Company Parties in his possession or control or
known or suspected by him to be in his possession or control, including, but not
limited to, the Company laptop computer, access cards, and office keys, and (b)
delete all Company electronic mail or Company documents from any personal
devices.
7.Restrictive Covenant Obligations.
a.    Confidentiality. Hinds agrees that, during his employment, he has been
provided access to trade secrets and other proprietary and confidential
knowledge, data and information of the Company Parties (the “Confidential
Information”). Hinds agrees to continue to keep such Confidential Information
confidential and not disclose such Confidential Information to any third party
without the Company’s prior written consent. Hinds further acknowledges that the
unauthorized disclosure of Confidential Information could place the Company at a
competitive disadvantage. Despite the language above, Hinds is not restricted by
this provision from disclosure to his attorney; and disclosure of Confidential
Information by Hinds is permitted if such disclosure is required by law,
subpoena, or a court or agency order.


-3-

--------------------------------------------------------------------------------




b.    Nondisparagement.
1.    Hinds agrees not to make any statements, unless required by law, that are
critical, disparaging or derogatory, or which injure the business, or personal
or business reputation (as applicable) about/of any of the Company Parties, or
Quantum Energy Partners or any of their respective directors, officers, or
limited liability company managers known to Hinds to be in that capacity, as
applicable (collectively, the “Affiliated Persons”).
2.    The Company Parties agree (i) to not make any statement in any press
release or filing with any regulatory body and (ii) on behalf of the Affiliated
Persons not to make any statements, in each case, unless required by law, that
are critical, disparaging, or derogatory, or which injure the business or
personal reputation (as applicable) about/of Hinds. The Company Parties agree to
instruct the Affiliated Persons not to make any statements in violation of this
provision.
3.    Despite the language above (a) the Parties are not precluded from
correcting any misstatement of fact made by another Party and (b) and neither
Hinds, the Company Parties, nor the Affiliated Persons are precluded from making
true statements, or statements of opinion made in good faith, that are made in
response to a subpoena or in connection with any investigation by any
governmental agency.
c.    Covenant Not to Solicit. Hinds agrees that Hinds shall not, for the
one-year period following the Effective Date (i) directly or indirectly, on
behalf of himself or any third party, solicit, encourage, facilitate or induce
any supplier, service provider, partner, vendor, agent, employee, contractor,
consultant, or licensee of the Company Parties or their affiliates, who is known
to Hinds to be in that capacity, to breach any agreement or contract with, or
discontinue or curtail their respective business relationships with any of the
Company Parties or their affiliates; or (ii) directly or indirectly, solicit,
recruit, induce, hire, or otherwise engage as an employee, independent
contractor or otherwise, either for himself or any other third party, any person
who is employed by any of the Company Parties or any of their affiliates, and
who is known to Hinds to be in that capacity, at the time of such solicitation,
recruitment, engagement, hiring or inducement.
d.    Covenant Not to Compete. Hinds agrees that Hinds shall not, for the
one-year period following the Effective Date, engage or participate in any
manner, whether directly or indirectly for Hinds’ benefit, through a family
member, or as an employee, employer, consultant, agent, principal, partner,
shareholder, officer, director, licensor, lender, lessor, or in any other
individual or representative capacity, in any business engaged in leasing,
acquiring, exploring, developing, or producing hydrocarbons and related products
within the boundaries of, or within a fifty (50) mile radius of the boundaries
of any mineral property interest of the Company Parties (a “Competitive
Business”); including, without limitation, a mineral lease, overriding royalty
interest, production payment, net profits interest, mineral fee interest, or
option or right to acquire any of the foregoing, or an area of mutual interest
as designated pursuant to contractual agreement between any of the Company
Parties and any third party, or any other property on which any of the Company
Parties have a right, license, or authority to conduct or direct exploratory
activities, such as three dimensional seismic acquisitions or other seismic,
geophysical or geochemical activities as of the Separation Date (the “Geographic
Scope”); provided, however, that this subparagraph shall not be


-4-

--------------------------------------------------------------------------------




construed to preclude Hinds from investing in any opportunity that is first
offered to, and subsequently declined by, the Company (acting through its board
of directors). Despite the language above, this provision does not restrict
Hinds from owning securities in any Competitive Business if (1) Hinds owns the
securities as of the date he signs this Agreement; or (2) the securities are
listed on a stock exchange or publicly traded on the over-the-counter market and
represent not more than 2% of the total securities of that entity issued and
outstanding.
e.    Hinds’ Representations; Reformation. Hinds acknowledges and agrees that he
was a member of some of the Company Parties’ executive and management personnel,
and that the restrictions in this Section 7 are reasonable in all respects and
no greater than necessary to protect the Company’s trade secrets and other
Confidential Information and its other legitimate business interests. Hinds
further agrees that the foregoing restrictions are reasonable under the
circumstances and that any breach of the covenants contained in this Section 7
would cause irreparable injury to the Company. Hinds acknowledges that his
skills are such that he can be gainfully employed in non-competitive employment
during the restricted period, and that the agreement not to compete and not to
solicit herein will not prevent him from earning a living. Nevertheless, if any
of the aforesaid restrictions are found by a court of competent jurisdiction to
be unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the Parties intend for the restrictions set forth in this Section
7 to be modified by the court making such determination so as to be reasonable
and enforceable and, as so modified, to be fully enforced.
8.Release of Liability for Claims.
a.    In entering into this Agreement, Hinds hereby releases, discharges and
forever acquits the Company Parties, Q-Jagged Peak Energy Investments, LLC and
its respective affiliates (collectively, “Quantum”), and each of the foregoing
entities’ respective past present and future affiliates, owners, members,
managers, partners, directors, officers, employees, agents, attorneys, heirs,
successors and representatives, in their personal and representative capacities
as well as all employee benefit plans maintained by the Company, Employer or any
of their respective affiliates and all fiduciaries and administrators of any
such plans, in their personal and representative capacities (collectively, the
“Released Parties”), from liability for, and hereby waives, any and all claims,
damages, or causes of action of any kind related to Hinds’ employment or
affiliation with any Company Party, the termination of such employment or
affiliation, and any other acts or omissions related to any matter occurring or
existing on or prior to Hinds signing this Agreement, including, without
limitation, any allegation arising out of or relating to: (i) Title VII of the
Civil Rights Act of 1964, as amended; (ii) the Age Discrimination in Employment
Act, as amended (including as amended by the Older Workers Benefit Protection
Act) (“ADEA”); (iii) the Civil Rights Act of 1991; (iv) Sections 1981 through
1988 of Title 42 of the United States Code, as amended; (v) the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); (vi) the
Immigration Reform Control Act, as amended; (vii) the Americans with
Disabilities Act of 1990, as amended; (viii) the National Labor Relations Act,
as amended; (ix) the Occupational Safety and Health Act, as amended; (x) the
Family and Medical Leave Act of 1993; (x) the Colorado Anti-Discrimination Act,
and other statutes and the common law of the state of Colorado; (xi) any
federal, state or local anti-discrimination or anti-retaliation law; (xii) any
federal, state or local wage and hour law; (xiii) any other local, state or
federal law, regulation or ordinance; (xiv) any public policy,


-5-

--------------------------------------------------------------------------------




contract, tort, or common law claim; (xv) any allegation for costs, fees, or
other expenses including attorneys’ fees incurred in or relating to any Released
Claim (as defined below); (xvi) any and all rights, benefits or claims Hinds may
have under any employment contract (including the Employment Agreement),
incentive compensation plan or equity-based plan with any Company Party or to
any ownership interest in any Company Party except as expressly provided in this
Agreement; (xvii) any and all matters arising out of Hinds’ status as a holder,
awardee or grantee of any Management Incentive Units of JPE, units of Holdco or
equity interests in any Company Party, other than with respect to rights arising
from, or related to, Hinds’ ownership of Stock or the Retained Units; (xviii)
any and all matters arising out of or relating to the Company Agreement, as
modified hereby; and (xix) any claim for compensation or benefits of any kind
not expressly set forth in this Agreement (collectively, the “Released Claims”).
THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE
(WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF
THE COMPANY PARTIES ARISING BEFORE HINDS SIGNS THIS AGREEMENT.
b.    Hinds acknowledges and understands that this Agreement does not prohibit
or prevent Hinds from filing a charge with the Equal Employment Opportunity
Commission, or equivalent state agency, or from participating in a federal or
state agency investigation. Should Hinds file or cause to be filed an action,
suit, proceeding, investigation or arbitration based on any of the Released
Claims (collectively, a “Proceeding”), but which Hinds cannot waive due to
public policy reasons, or should such a Proceeding be filed by or on behalf of a
third party, including, without limitation, any federal, state or local
governmental entity or administrative agency, Hinds waives any right to any
monetary recovery or other relief from the Proceeding, and he agrees to donate
any monies that Hinds might be entitled to or receive from such Proceeding to
the American Red Cross.
c.    It is Hinds’ intention that this release is a general release which shall
be effective as a bar to each and every claim, demand or cause of action it
releases. Hinds recognizes that Hinds may have some claim, demand or cause of
action against the Released Parties of which Hinds is totally unaware and
unsuspecting, that Hinds is giving up by execution of this release. It is Hinds
intention in executing this release that it will deprive Hinds of each Released
Claim and prevent Hinds from asserting it against the Released Parties.
d.    Notwithstanding the foregoing, nothing in this Agreement prohibits or
restricts Hinds from filing a charge or complaint with, or cooperating in any
investigation with, the Securities and Exchange Commission, the Financial
Industry Regulatory Authority, or any other securities regulatory agency or
authority (each, a “Government Agency”). This Agreement does not limit Hinds’
right to receive an award for information provided to a Government Agency.
e.    The Released Claims include all claims known and unknown as of the date of
this Agreement but do not include any claim arising after Hinds signs this
Agreement, including any breach of this Agreement by Hinds or any of the Company
Parties.
f.    The Company Parties, on behalf of themselves and the other Released
Parties, fully release and discharge forever Hinds and his heirs, agents, and
representatives from any and all manner of claims, causes of action, complaints,
grievances, demands, allegations, promises, and


-6-

--------------------------------------------------------------------------------




obligations for damages, losses, expenses, fees, salary paid to Hinds, bonuses
paid to Hinds, other compensation paid to Hinds, attorneys’ fees or costs, loss
of revenues, loss of profits, and debts, whether known or unknown, suspected or
concealed, and whether presently asserted or otherwise, arising from conduct
before the Effective Date of this Agreement; except for (i) fraud, embezzlement,
or other intentional misconduct by Hinds; (ii) claims arising under this
Agreement (including a misrepresentation or a breach of this Agreement by
Hinds); and (iii) any other claim arising after the Effective Date of this
Agreement.
9.Hinds’ Representations.
a.    Hinds represents and warrants that as of the date on which Hinds signed
this Agreement, Hinds has not filed any claims, complaints, charges, or lawsuits
against any of the Released Parties with any governmental agency or with any
state or federal court for or with respect to a matter, claim, or incident,
which occurred or arose out of one or more occurrences that took place on or
prior to the date on which Hinds signed this Agreement. Hinds further represents
and warrants that as of the date he signed this Agreement, Hinds has made no
assignment, sale, delivery, transfer or conveyance of any rights Hinds has
asserted or may have against any of the Released Parties with respect to any
Released Claim.
b.    Hinds represents and warrants that (i) as of the Separation Date, Hinds
had good and valid title to all of the Stock issued to Hinds, and the Trust had
good and valid title to all of the Stock that has been issued to the Trust; (ii)
as of the date on which Hinds signed this Agreement, Hinds has good and valid
title to all of the Retained Units held by Hinds, and (iii) as of the date Hinds
signed this Agreement, Hinds has never made any assignment, sale, delivery,
transfer or conveyance of such Retained Units.
c.    By executing and delivering this Agreement, Hinds acknowledges that Hinds
has carefully read this Agreement and that some of the consideration Hinds is
receiving under this Agreement he was not otherwise entitled to receive, but for
Hinds’ entry into this Agreement. Hinds further represents that Hinds fully
understands the final and binding effect of this Agreement; the only promises
made to Hinds to sign this Agreement are those stated in this Agreement; and
Hinds is signing this Agreement knowingly, voluntarily and of Hinds’ own free
will and with full understanding of the legal and tax consequences of this
Agreement; and Hinds understands and agrees to each of the terms of this
Agreement.
d.    Hinds acknowledges that Hinds has fulfilled all obligations known to him
to raise any and all legal, regulatory or compliance concerns known to Hinds
while Hinds was employed with any of the Company Parties, and that as of the
time Hinds signed this Agreement Hinds was not aware of any legal, regulatory or
compliance related issues that Hinds has not previously raised with the Company
Parties. Hinds further acknowledges that as of the time Hinds signed this
Agreement Hinds was aware of no conduct by any of the Released Parties that
Hinds reasonably believed constitutes a violation of any federal, state or local
law, rule, ordinance or regulation.
e.    Hinds represents that as of the time Hinds signed this Agreement Hinds has
no knowledge of the existence of any Proceeding against any of the Released
Parties. In the event


-7-

--------------------------------------------------------------------------------




that any such Proceeding has been filed, Hinds will promptly take all reasonable
actions necessary to withdrawal or terminate that Proceeding unless prohibited
by law.
10.Public Statements and Documents Related to this Agreement. Hinds agrees to
reasonably cooperate with the Company Parties in connection with any public
statements that the Company Parties desire to make with respect to the subject
matter of this Agreement.. In response to any inquiries about the circumstances
of the termination of Hinds’ employment by the Company Parties, or his other
affiliations with the Company Parties (such as an officer or limited liability
company manager), Hinds and the Company Parties and their respective
representatives will limit the response to the following: Hinds’ dates of
service as an employee and in each other capacity; his final pay rate; his final
job title (Executive Vice President, Development Planning & Acquisitions), and
any information regarding Hinds’ separation set forth in the press release
issued by the Company Parties. The Parties waive their right to claim
disparagement associated with either Party citing the contents of the press
release.
11.Provision of Services During the Transition Period.
a.    During the period between the Separation Date and August 31, 2017 (the
“Transition Period”), Hinds agrees to provide, for no additional consideration,
as and when reasonably requested by one of the Authorized Representatives of the
Consulting Recipients (as defined below), services in the capacity of an
independent contractor relating to the Company Parties and their respective
affiliates (the “Consulting Recipients”), (i) which are within the scope of
duties he performed while he was employed by the Employer; (ii) which may
include, when reasonably requested by the Company, consultation to the
Consulting Recipients as may be necessary to transition Hinds’ duties to a
person or persons as one of the Authorized Representatives of the Consulting
Recipients may designate; or (iii) which are otherwise within his skills and
education (the “Services”).
b.    “Authorized Representatives of the Consulting Recipients” are up to a
total of three directors, or officers who are not directors of the Company
Parties, specified in writing to Hinds. The initial Authorized Representative of
the Consulting Recipients is Joe Jaggers.
c.    Hinds shall not be required to provide the Services for more than 80 hours
per month during the Transition Period, unless Hinds shall agree to do so (the
“Maximum Hours”). In providing the Services, Hinds shall provide the Consulting
Recipients with such of Hinds’ services as the Authorized Representatives of the
Consulting Recipients reasonably deem necessary and have requested from Hinds;
including, without limitation, attending such meetings as the Consulting
Recipients may reasonably require upon reasonable advance notice; as further
discussed below.
d.    A Company Party shall pay, or reimburse Hinds, (i) for Hinds’ reasonable
expenses incurred by him related to Hinds attending such meeting; and (ii) for
such other reasonable expenses as Hinds shall incur in the performance of the
Services. Without limiting the generality of the prior sentence, a Company Party
shall pay the cost of airfare, other transportation, lodging, and meals (as
applicable) incurred by Hinds in connection with any travel out of the Denver
Metropolitan Area to provide any Services; or reimburse Hinds for those
expenses. Reimbursement


-8-

--------------------------------------------------------------------------------




of Hinds’ expenses covered by this Section shall be made by a Company Party to
Hinds within ten (10) days after Hinds submits a receipts or other evidence of
expenditures to a Company Party.
e.    Hinds shall coordinate the furnishing of the Services with the Authorized
Representatives of the Consulting Recipients in order that such services can be
provided in such a way as to generally conform to the business schedules of the
Consulting Recipients, subject to the Maximum Hours; but the method of
performance, time of performance, place of performance, hours utilized in such
performance, and other details of the manner of performance of Hinds’ provision
of the Services shall be within the sole control of Hinds.
f.     During the Transition Period, Hinds shall have the right to devote Hinds’
business day and working efforts to personal matters, and to business and
professional opportunities other than the performance of the Services; including
the provision of services to a for profit or a nonprofit entity that is not a
Competitive Business, even if the services are rendered by him for compensation;
provided that Hinds is available to perform the Services for up to the Maximum
Hours. In addition, Hinds agrees that if he is given reasonable advance written
notification of a request by any of the Authorized Representatives of the
Consulting Recipients to (i) travel from his home to any other location to
perform any of the Services on a particular day, and if applicable for an
overnight period of more than one day, or (ii) to be available to provide any of
the Services on a particular day or days and/or time period during that day or
those days, he will not unreasonably refuse to do so. Without limiting the
generality of the prior sentence, it will not be unreasonable for Hinds to
refuse the request if (1) it would result in Hinds having to perform the
Services for more than the Maximum Hours; (2) Hinds has, as of the time the
request is made, already scheduled a personal, business, or other activity
during that period; (3) he receives less than one business day advance written
notice of travel from home to a location within the Denver Metropolitan Area; or
(4) he receives less than three business days advance written notice of travel
from home to a location outside the Denver Metropolitan Area.
g.    Hinds shall not be deemed to be an agent of any Consulting Recipient or
any of their respective subsidiaries, nor have any power to bind or commit a
Consulting Recipient or any of its subsidiaries to any obligation or otherwise
act on its behalf.
h.    As of the Separation Date, Hinds and the Company Parties intend that Hinds
shall be an independent contractor of the Company Parties; and not an employee
of Employer or any of the other Consulting Recipients or the other Company
Parties. Nothing in this Agreement shall be deemed to change that status. During
the Transition Period, Hinds shall not be entitled to participate in any pension
or welfare benefit plans, or other benefit plans of any Company Party; unless
such benefits are made available to Hinds by operation of law as a result of
Hinds’ former employment status with Employer.
i.    The Transition Period will automatically terminate upon the death, if
applicable, of Hinds. The Transition Period will automatically terminate upon
written notice by Hinds or a designee of Hinds to the Company Parties, or upon
any of the Company Parties otherwise becoming aware of the situation, if Hinds
becomes mentally or physically disabled in a manner and extent that he cannot
continue to provide the Services; unless his inability to perform the Services


-9-

--------------------------------------------------------------------------------




is not expected to, and does not, continue for a period that would render Hinds
in breach of this Section 11.
12.Applicable Law and Venue. This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the State of Colorado without
reference to the principles of conflicts of law. The Parties agree that any
appropriate state or federal court located in Colorado has exclusive
jurisdiction over any case or controversy arising under or in connection with
this Agreement and is the proper forum in which to adjudicate the case or
controversy.
13.Attorneys’ Fees; Costs. The prevailing party(ies) in any suit or action
arising out of or related to this Agreement will be entitled to recover from the
other party(ies) its/their attorney fees, costs and expenses in the amount that
the court determines reasonable in both the trial court and appellate courts (as
applicable).
14.Counterparts; Signatures. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement. A facsimile signature,
whether sent by e-mail or other electronic medium, will have the same force and
effect as an original signature.
15.Amendment; Entire Agreement. This Agreement cannot be modified other than by
an agreement in writing signed by (a) Hinds; and (b) the Company Party, or if
applicable each of the Company Parties, effected by the modification. This
Agreement, and those other agreements referenced in this Agreement that have not
been terminated or otherwise superseded by this Agreement, but only to the
extent that they have not been amended by this Agreement, constitute the entire
agreement of the Parties with regard to the subject matter of this Agreement.
16.Third-Party Beneficiaries.
a.    Hinds expressly acknowledges and agrees that each Released Party that is
not a signatory to this Agreement shall be a third-party beneficiary of this
Agreement.
b.    The Company Parties each acknowledge and agree that the Trust is a
third-party beneficiary of this Agreement.
17.Invalidity; Severability. If a court of competent jurisdiction determines
that any term or provision of this Agreement (or part thereof) is invalid or
unenforceable in any respect, the court shall modify the term or provision to
the extent necessary to avoid rendering such term or provision (or part thereof)
invalid or unenforceable, and such modification shall be accomplished in the
manner that most nearly preserves the benefit of the Parties’ bargain hereunder;
or the term or provision, or part thereof, will severed from this Agreement. In
either situation, the other terms or provisions of this Agreement will remain in
effect.
18.Acknowledgments and Revocation Right. Hinds acknowledges that Hinds is
knowingly and voluntarily waiving and releasing any rights Hinds may have under
the ADEA and that some of the consideration given for the waiver and release
contained in this Agreement is in addition to anything of value to which Hinds
is already entitled. Hinds further acknowledges that


-10-

--------------------------------------------------------------------------------




Hinds has been advised by this writing, as required by the ADEA, that: (a)
Hinds’ waiver and release contained herein do not apply to any rights or claims
that may arise after the execution date of this Agreement; (b) Hinds has been
advised hereby that Hinds has the right to consult with an attorney prior to
executing this Agreement; (c) Hinds has twenty-one (21) days to consider this
Agreement (although Hinds may choose to voluntarily execute this Agreement
earlier, thereby waiving Hinds’ right to review this Agreement for a full 21
days); (d) Hinds has seven (7) days following the execution of this Agreement to
revoke this Agreement (the “Revocation Period”); and (e) this Agreement will not
be effective until the date upon which the Revocation Period has expired, which
will be the eighth (8th) day after this Agreement is executed by Hinds and
delivered to the Company; provided that it has been dated and signed on behalf
of all of the Company Parties, and a copy of the fully executed Agreement has
been delivered to Hinds before the expiration of the Revocation Period (the
“Effective Date”). Revocation of this Agreement by Hinds must be in writing and
e-mailed to Joseph N. Jaggers, President & Chief Executive Officer, Jagged Peak
Energy Inc., 1125 17th Street, Suite 2400, Denver, Co 80202,
jjaggers@jaggedpeakenergy.com, prior to the end of the Revocation Period.
19.Interpretation. The headings to Sections and Subsection hereof are for the
purpose of reference only and shall in no way limit, define, or otherwise affect
the provisions hereof. The word “or” as used herein is not exclusive and is
deemed to have the meaning “and/or,” unless the context indicates that it only
means “or.” The words “herein”, “hereof”, “hereunder,” and other compounds of
the word “here” shall refer to this entire Agreement and not to any particular
provision hereof. The use herein of the word “including” following any general
statement, term, or matter shall not be construed to limit such statement, term,
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as “without limitation”, “but not limited to”, or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that could reasonably fall within the broadest possible scope
of such general statement, term, or matter. Neither this Agreement nor any
uncertainty or ambiguity herein shall be construed or resolved against any Party
hereto, whether under any rule of construction or otherwise. On the contrary,
this Agreement has been reviewed by each of the Parties hereto and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of the Parties.
20.Reports of Potential Violations of Law. Notwithstanding anything in this
Agreement to the contrary, nothing herein will prevent Hinds from: (a) making a
good faith report of possible violations of applicable law to any governmental
agency or entity; or (b) making disclosures that are protected under the
whistleblower provisions of any applicable law.  Further, Hinds shall not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret of a Company Party that: (i) is made (A) to
a federal, state or local government official, either directly or indirectly, or
to an attorney; and (B) solely for the purpose of reporting, or in connection
with an investigation of, a suspected violation of law; or (C) in response to a
subpoena or court or agency order, or as otherwise required by law; or (ii) is
made in a complaint or other document filed in a lawsuit or other proceeding,
provided that (1) Hinds promptly gives the applicable Company Party notice of
any such demand made on Hinds, unless Hinds is prohibited by law or court or
agency order from doing so; and (2) Hinds uses reasonable and lawful means, if


-11-

--------------------------------------------------------------------------------




any, to resist or limit disclosure until the applicable Company Party has had a
reasonable opportunity to intervene or has advised Hinds that it does not object
to the disclosure.  An individual who files a lawsuit for retaliation by an
employer of reporting a suspected violation of law may disclose a trade secret
of the employer to the attorney of the individual and use the trade secret
information in the court proceeding, provided that the individual promptly gives
the applicable Company Party notice of any such disclosure, unless individual is
prohibited by law or court order from doing so; and the individual uses
reasonable and lawful means (if any) to resist or limit disclosure until the
Company Party has had a reasonable opportunity to intervene or has advised the
individual that it does not object to the disclosure.
21.Notices. All notices under this Agreement must be given in writing. Any
notice required or permitted by this Agreement or by law may be personally
delivered; or sent via e-mail with confirmation of receipt, or sent by courier
with delivery charges prepaid, and addressed to the intended recipient as set
forth below.
(a)
If to Hinds:
 
With a copy to:
 
 
 
 
 
 
Gregory Hinds
 
Daniel Block
 
1625 Ease Adobe Place
 
Robinson Waters & O’Dorisio, P.C.
 
Highlands Ranch, CO 80126
 
1099 18th Street, Suite 2600
 
E-mail: gshinds@yahoo.com
 
Denver, CO 80202
 
 
 
 
E-mail: dblock@rwolaw.com
 
 
 
 
 
 
(b)
If to one or more Company Parties:
 
With a copy to:
 
 
 
 
 
 
Joseph Jaggers
 
Chris Humber
 
Jagged Peak Energy Inc.
 
Jagged Peak Energy Inc.
 
1125 17th Street, Suite 2400
 
1125 17th Street, Suite 2400
 
Denver, CO 80202
 
Denver, CO 80202
 
E-mail: jjaggers@jaggedpeakenergy.com
 
E-mail: chumber@jaggedpeakenergy.com
 

Any party or its authorized representative specified above may change the
address to which notices are to be delivered by giving the other party and its
representative specified above notice in a manner permitted above.




[REMAINDER INTENTIONALLY LEFT BLANK; SIGNATURES FOLLOW]


-12-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
for all purposes as provided above.
 
 
Gregory S. Hinds
 
 
 
 
 
 
March 14, 2017
 
/s/ Gregory S. Hinds
 
Date
 
Gregory S. Hinds
 
 
 
 
 
 
 
 
JAGGED PEAK ENERGY INC.:
 
 
 
 
 
 
March 14, 2017
 
By:
/s/ Joseph N. Jaggers, III
 
Date
 
 
Joseph N. Jaggers, III
 
 
 
 
President & Chief Executive Officer
 
 
 
 
 
 
 
 
JAGGED PEAK ENERGY LLC:
 
 
 
 
 
 
March 14, 2017
 
By:
/s/ Joseph N. Jaggers, III
 
Date
 
 
Joseph N. Jaggers, III
 
 
 
 
President & Chief Executive Officer
 
 
 
 
 
 
 
 
JAGGED PEAK ENERGY MANAGEMENT LLC:
 
 
 
 
 
 
March 14, 2017
 
By:
/s/ Joseph N. Jaggers, III
 
Date
 
 
Joseph N. Jaggers, III
 
 
 
 
President & Chief Executive Officer
 
 
 
 
 
 
 
 
JPE MANAGEMENT HOLDINGS LLC:
 
 
 
 
 
 
March 14, 2017
 
By:
/s/ Joseph N. Jaggers, III
 
Date
 
 
Joseph N. Jaggers, III
 
 
 
 
Manager
 





-13-